Citation Nr: 0833981	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied service connection for bilateral hearing loss.

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In April 2008, the Board remanded the case to the RO for 
further development and adjudicative action.


FINDINGS OF FACT

1.  The veteran clearly and unmistakably had a pre-existing 
bilateral hearing loss that was noted on an entrance 
examination.  

2.  The veteran's pre-existing hearing loss did not increase 
in severity during service or as a result of in-service noise 
exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February and March 2006.  

These notifications substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Moreover, the Statement of the Case, issued in March 2007 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claim.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In fact, the 
veteran has indicated in writing, most recently in July 2008, 
that he has no other information or evidence to submit in 
support of his claim.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for hearing loss.  He 
acknowledges that he had a pre-existing hearing loss prior to 
induction into the military, but asserts that his hearing 
loss worsened as a result of acoustic trauma during service.  
At his personal hearing in February 2008, the veteran 
testified that he spent his entire year in Vietnam in close 
proximity to gunfire.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

Where the presumption of soundness attaches, VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  In such a 
case, the claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), which summarized the 
effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted 
upon entry into service, as in this case, the veteran 
cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed.Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden shifts 
to the government to show, [by clear and unmistakable 
evidence], "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; 
38 C.F.R. § 3.306.  

The service medical records reflect, and the veteran does not 
dispute, that a bilateral hearing loss was noted on the 
veteran's December 1966 induction/entrance examination 
report.  To the extent that the veteran had pre-existing 
hearing loss prior to his entrance to service, the veteran 
contends that his hearing acuity was permanently aggravated 
by in-service noise exposure beyond the otherwise natural 
progress of the pathology.

The veteran's 1969 discharge examination also notes a 
bilateral hearing loss, although the audiogram does not show 
a decrease in the veteran's hearing acuity between the 
December 1966 examination report and the 1969 discharge 
examination report.  

The ASA audiogram from December 1966 revealed pure tone 
thresholds, in decibels, as follows:





Dec. 1966


HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
5(15)
10(20)
5(15)
60(65)
LEFT
0(15)
0(10)
5(15)
10(20)
20(25)

Another December 1966 audiogram revealed pure tone 
thresholds, in decibels, as follows:

Dec. 1966


HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
10(20)
35(45)
65(70)
LEFT
5(20)
5(15)
10(20)
15(25)
30(35)

Accompanying the audiogram results above, was a December 13, 
1966 memorandum from an ear, nose, and throat specialist, Dr. 
Huston, to the Selective Service Board who noted that the 
veteran had a high tone deafness.  Dr. Huston indicated that 
it was not sufficient to impair hearing of spoken voice but 
did indicate that exposure to loud noise for an extended 
period might result in additional hearing loss extending into 
the spoken voice range.  Dr. Huston further opined that the 
veteran's present loss was probably due to exposure to noise 
at a gun club and a drag strip.  

Significantly, it is worth mentioning that prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Those are 
the figures on the left of each column and are not in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.



The May 1969 discharge audiogram noted the following tone 
thresholds, in decibels, as follows:

May 1969


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
n/a
40
LEFT
10
5
15
n/a
15

The above audiometric results reflect that the veteran's 
hearing loss did not increase, or worsen, during service.  

A February 2007 VA examination report revealed a history of 
in-service noise exposure in an artillery unit, and post-
service occupational noise exposure in an auto body collision 
repair shop and recreational noise exposure hunting and 
watching drag racing.  Audiological testing indicated a mild 
to severe sensorineural hearing loss in the right ear and a 
normal to severe sensorineural hearing loss in the left ear, 
as follows:  

Feb. 2007


HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
60
85
LEFT
20
40
40
60
75

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
56 in the right ear and 54 in the left ear.  Speech 
audiometry revealed speech recognition ability of 82 percent 
in the right ear and of 80 percentage in the left ear.

The examiner noted that hearing loss was noted on the 
veteran's December 1966 entrance examination as well as on 
the May 1969 discharge examination.  The examiner opined that 
given the findings on service medical records, the veteran's 
hearing loss was present during service and not related to 
service.  

In April 2008, the Board remanded the matter to the RO to 
obtain another medical opinion, because although the February 
2007 examiner determined that the veteran's hearing loss pre-
existed service, she did not provide an opinion as to whether 
the veteran's pre-existing hearing loss was aggravated by 
service.  

A May 2008 VA examination revealed a high frequency hearing 
loss bilaterally.  The examiner specifically noted the 
audiometric testing results from the December 1966 
examinations, and the May 1969 examination, and explained 
that there did not seem to be any significant change in the 
hearing thresholds between December 1966 and May 1969, 
despite the veteran's exposure to artillery fire, and tanks, 
the noise from which certainly had the potential to cause 
hearing loss.  The examiner therefore opined that the 
veteran's hearing loss was not the result of in-service noise 
exposure, given that there was no decrease in hearing 
thresholds on the frequencies tested in 1969.  

It is undisputed that the veteran's hearing loss began prior 
to service.  Furthermore, the medical evidence of record does 
not show an increase in the severity of the hearing loss 
during service or for many years after discharge from 
service.  In light of the foregoing, the VA examiners in 
February 2007 and May 2008 opined that the veteran's pre-
existing hearing loss was not aggravated during service.  

The veteran's sincere belief that his hearing was aggravated 
during service, or as a result of in-service noise exposure, 
is certainly acknowledged; however, the objective evidence of 
record does not support this belief.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

The preponderance of the evidence is against the claim of 
service connection for hearing loss; there is no doubt to be 
resolved; and service connection for hearing loss is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  





ORDER

Service connection for hearing loss is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


